339 S.W.2d 63 (1960)
Mattie L. WILLIAMS, Appellant,
v.
STATE of Texas, Appellee.
No. 32183.
Court of Criminal Appeals of Texas.
October 12, 1960.
No attorney for appellant of record on appeal.
Robert F. Ritter, Asst. City Atty., San Antonio, Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
Appellant was convicted in corporation court for violation of a city ordinance. She appealed to County Court at Law No. 1, where a trial before the court resulted in a conviction with punishment assessed at a fine of $100.
This Court is without authority to entertain the attempted appeal from the conviction in County Court at Law.
Art. V, Section 5, of the Constitution of Texas, Vernon's Ann.St., provides that the Court of Criminal Appeals shall have appellate jurisdiction co-extensive with the limits of the State in all criminal cases of whatever grade, "with such exceptions and under such regulations as may be prescribed by law."
*64 Art. 53, Vernon's Ann.C.C.P., provides that the jurisdiction of said Court of Criminal Appeals shall not embrace any case which has been appealed from any inferior court to the county court or county court at law, in which the fine imposed in the county court or county court at law shall not exceed $100.
The appeal is dismissed.